Citation Nr: 1517602	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  11-31 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for a psychiatric disorder, to include depression and anxiety, as secondary to a service-connected low back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to April 1984, from April 1986 to March 1990, and from May 1995 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

By way of background, the Board notes that the Veteran's service connection claim for a low back disability was originally denied in a June 2009 rating decision.  The Veteran was properly notified of the outcome and did not file a notice of disagreement within one year.  However, additional evidence directly relevant to the case was received in May 2010, within one year of the notification date of the rating decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As a result, the rating decision did not become final and does not need to be reopened.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2014).  The appellate status of this issue is reflected on the title page accordingly.  

In July 2014, the Board remanded this case in order to schedule a Board hearing.  In March 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ), and a transcript of the hearing is of record.  As such, the Board's July 2014 remand directive has been complied with.  Stegall v. West, 11 Vet. App. 268 (1998).    

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Accordingly, the Board has restyled the claim of service connection for a psychiatric disorder, to include depression and anxiety, as shown on the title page.  

The issue of entitlement to service connection for a psychiatric disorder, to include depression and anxiety, as secondary to a service-connected low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence shows that the Veteran's low back disability had its onset in service. 


CONCLUSION OF LAW

The criteria for service connection for lumbar degenerative disc disease have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a low back disability.  During his March 2015 Board hearing, he described a back injury that occurred in service in 1983 while he was unloading heavy pallets aboard a ship.  He testified that he was seen by a corpsman after the incident, and that he continued to have chronic back problems ever since the injury in service.  He testified that he had no back injuries or back problems prior to service.  

In letters from May 2010 and June 2010, the corpsman who originally treated the Veteran at the time of his low back injury in service confirmed the circumstances of the injury and the treatment he received.  The corpsman stated that he treated the Veteran conservatively, although it was possible the Veteran ruptured a disc, and no X-rays had been taken to confirm a disc injury.  He stated that he placed the Veteran on light duty and continued to follow up with treatment for his back pain.  The corpsman stated that it was standard protocol to document medical findings and treatment in servicemembers' medical records, and was surprised that this information was missing from the Veteran's service treatment records.

The Veteran submitted numerous lay statements from his wife, his son, and his friends, all of whom confirmed that the Veteran had experienced chronic back pain since service.  The Veteran's wife in particular, who is currently a corpsman herself, stated that ever since she met her husband in 1984, he had suffered chronic lower back pain.  She stated that she urged him on several occasions to seek further medical treatment for his back, but that he refused because he was too afraid to be medically discharged from service, so instead he treated his back through acupuncture, massage, and moist heating pads.

The Veteran also submitted numerous private treatment records and private medical opinions.  The Veteran's private treatment records reflect a current diagnosis of degenerative disc disease and facet degenerative joint disease of L5-S1 with mild bilateral foramen narrowing, right greater than left (see, e.g., January 2011 MRI report).  In February 2011, Dr. M.S. treated the Veteran and opined that the results of the January 2011 MRI were consistent with the type of injury and persistent pain that the Veteran had experienced since the 1983 injury.  In July 2013, the Veteran's attending physician, Dr. P.J., opined that the Veteran's current back problems were related to his service in the military, based upon his medical history.  In January 2014, Dr. A.R. similarly opined that it was more likely than not that the Veteran's L5-S1 degenerative disc disease and severe low back pain were related to his 1983 low back injury while working aboard a ship.  These doctors based their opinions on the Veteran's medical history and the continuity of his symptoms since 1983.         

Given that there is competent and credible testimony of a back injury in service, including from the corpsman who actually treated the Veteran's injury in 1983, as well as evidence from multiple sources as to the continuity of these symptoms since service, with several private medical opinions relating the Veteran's current low back disability to his in-service injury, the evidence supports a finding that the Veteran's low back disability had its onset in service.  Although an August 2011 VA examiner opined that the Veteran's lumbar degenerative disc disease was not related to service, the Board finds that this VA opinion is outweighed by three private medical opinions from doctors who have been providing ongoing treatment for the Veteran and who supported their medical conclusions with adequate rationales.  
    

ORDER

Service connection for lumbar degenerative disc disease is granted. 


REMAND

The Veteran clarified at his Board hearing that he was only seeking service connection for a psychiatric disorder as secondary to his low back disability.  See hearing transcript, pp. 14-15. 

The Veteran's treatment records do not show a diagnosis of a psychiatric disorder during the period on appeal.  While Dr. D.B. diagnosed insomnia in November 2005, prior to the appellate period, according to those treatment notes the cause of the sleep problems was unclear, and the Veteran reported that while he felt his sleep problems might be related to stress, he had the sleep problems even when not stressed.  In an August 2010 letter, the Veteran's wife, a corpsman, reported that the Veteran suffered from depression, stress, and anxiety.  However, the record reflects that no psychiatric evaluation or testing had ever been conducted.  In an October 2011 statement, the Veteran reported that he was unable to afford psychiatric treatment. 

The Veteran has never been afforded a VA examination to address whether he has a current psychiatric disorder, and if so, whether it is at least as likely as not caused by or aggravated by his service-connected low back disability.  Therefore, a VA mental disorders examination is needed to address this issue. 

On remand, the Veteran should also be provided an opportunity to submit any outstanding, pertinent private medical records, as well as any private medical opinions that address the question of whether his psychiatric disorder was caused by or aggravated by his low back disability. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to a psychiatric disorder, as well as any private medical opinions addressing the issue of whether it is at least as likely as not that this condition was caused by or aggravated by his service-connected low back disability.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

2.  After the above development has been completed, schedule the Veteran for a VA mental disorders examination by an appropriate professional.  The claims file must be reviewed by the examiner in conjunction with the examination.  

The examiner is asked to address the following: 

a) Identify all psychiatric diagnoses present.  The examiner should specifically rule in or exclude depression and anxiety.    

b) For every psychiatric diagnosis rendered, is it at least as likely as not that the condition was caused by, at least in part, the Veteran's service-connected low back disability? 

c) For every psychiatric diagnosis rendered, is it at least as likely as not that the condition was aggravated by, at least in part, the Veteran's service-connected low back disability?

A complete explanation must be provided to support all opinions expressed.  

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


